At May term, 1776, the appeal was dismissed, in the. Court of Appeals, with costs to the appellee.
*534Note. On the first docket after the new organization of the Court of Appeals, (Llay term, 1779,) the above action appears, and is entered, continued until October, 1781, when the appellee filed the following memorial, viz :
To the Honourable the Judges of the High Court of Appeals.
“ The memorial of Robert Long humbly sheweth, that “ your memorialist, some years since, commenced an action “ of trespass and ejectment against a certain William Pellett “ and others, in the late Provincial Court, on which he ob- “ tained a verdict and judgment. That the defendant filed “ an exception, and prayed an appeal from the said judg- “ ment, to the High Court of Appeals, which appeal was “ afterwards dismissed, and the said dismission confirmed u hy sundry acts of the legislature. Your memorialist, “ therefore, conceives that the Court of appeal have no “ power or authority to proceed in the matter aforesaid, and “ that any further prosecution of the said appeal would be “ a manifest infraction of the acts of Assembly passed for “ your memorialist’s relief. He therefore begs leave to “ except to the jurisdiction of the said Court, for the cause “ aforesaid, and to all proceedings on the said appeal, and “ requests that the Court will take no further conusance. “ thereof. Rob. Long.”
The act of March, 1780, c. 7. for the relief of Robert Long, recites the recovery in ejectment by Robert Long against William Pellett and others, in the Provincial Court 5 that execution was delayed by an exception taken to the opinion of the Court during the trial of the cause, which was afterwards carried up to the High Court of Appeals, and there dismissed. That the said Long had since been prevented by certain resolves of convention, and other means, from obtaining any effect from the verdict given in his favour. And then enacted, that the said Long be enabled to issue writs, as well for the recovery and possession of the land, as for the costs and damages. See also the-act of June, 17^0, c. 11. s. 8»
*535At May term, 1783, the Court of Appeals'passed the following order, viz:
On consideration of the act of Assembly, entitled 44 an n act for the relief of Robert Long,” passed at March session, 1780, and also of the proviso in the act for reviving actions and processes in the Court of Appeals, and fo«- other purposes, passed in June session, 1780, referred to in the memorial filed by the said Robert Long; this Court are of opinion, that the cause on which the appeal was prayed, by William Pellett and others, against Robert Long’s lessee, is not in Court before them, and that they have not any authority to give ally determination thereon, respecting the matters contained in the bill of exceptions taken in the said erfuse.